DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on April 16, 2019.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2019 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0084291) in view of Hind (U.S. Patent No. 10,440,303). 
As per claim 1, Chung discloses a computer-implemented method for managing search queries of a search service, wherein the method comprises: 
receiving, by one or more computer processors, a first search query from a client application (Fig. 2, search query), wherein the first search query compromises at least one boosting factor (Fig. 3, weights) referring to at least one of a keywords of at least one of a content items of a search query type (Fig. 2, para. 0032); 
executing, by one or more computer processors, the received first search query by the search service, wherein the search service comprises a search index with a set of content items and a search engine, wherein the set of content items comprises a set of one or more content items of a search query type (para. 28, content items search index being search in response to user submit search query), 
in response to the executing of the first search query, providing, by one or more computer processors, a content item of the search query type comprising the at least one keyword referred to by the boosting factor as a first search result of the first search query by the search service (para. 29);
executing, by one or more computer processors, a search query provided by the first search result as a second search query by the search service (para 0036), in response to the executing of the second query providing, by one or more computer processors, one or more content items as a second search result of the second search query by the search service; and sending, by one or more computer processors, the 
Chung does not explicitly teach, but Hind teaches wherein each of the content items of the search query type comprises a user-defined search query specification of a search query for use by the search service and at least one keyword (col 7, lines 41-55). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chung to implement the above steps as taught by Hind because it would provide a search engine can to reduce the time of looking up on the content index to determine a set of desired content items that are to be returned to the user quickly and accurately.  
As per claim 2, Chung further teaches wherein the search service and a search query management component are provided by a content management system, wherein the query management component is configured for managing the receiving of the first search query from the client application and the sending of the second search result to the client application (Fig. 6, search results returns to user #12).  
As per claim 3, Chung further teaches wherein the content item of the search query type comprising the at least one keyword referred to by the boosting factor is provided in P201804299US01page 38 of 44response to the executing of the first search query to the search query management component as part of a set of ranked content items of the search query type, wherein the search query type comprising the at least one keyword referred to by the boosting factor is the top ranked content item comprised by the set of ranked content items and selected by the search query management component for providing the second search query (Fig. 3, rank scores).  

As per claim 5, Chung further teaches wherein the first search query comprises as set of disjunctively connected sub-queries (Fig. 9, query token(s)).  
As per claim 6, Chung further teaches wherein one of the disjunctively connected sub-queries comprises a search query identifier identifying the second search query (Fig. 10, as search query with identifier weight).  
As per claim 7, Chung further teaches wherein one of the disjunctively connected sub-queries comprises as a boost query the boosting factor (para. 0037).  
As per claim 8, Hind further teaches wherein the boosting factor is assigned to a user identifier identifying a user of the client application (col. 7, lines 14-36) .  
As per claim 9, Hind further teaches the boosting factor is assigned to a user group identifier identifying user group comprising the user of the client application (col. 7, lines 1-4).  
As per claim 10, Chung further teaches wherein the method further comprises creating the content items of the search query type, wherein the creating comprises: determining, by one or more computer processors, one or more search queries comprised by a code of the client application; creating, by one or more computer processors, a content item of the search query type for each of the determined search queries, wherein the content item of the search query type comprises a P201804299US01page 39 of 44second search query with the search query specification of the respective determined search query and 
As per claim 11, Chung further teaches wherein the updating comprises storing, by one or more computer processors, the updated search queries in the search application and replacing invocations of the determined search queries comprised by the code of the client application by invocations of the updated search query (para. 0028).  
As per claim 12, Hind further teaches wherein the content management system further provides an authoring service which enables creating and editing content items, wherein the authoring service is used by the search query management component for the creating of the content items of the search query type (col. 6, lines 1-15).  
As per claim 13, Hind further teaches wherein an overview content item comprising an overview over the determined search queries updated and the content items of the search query type created is provided in the search index, wherein the method further comprises updating, by one or more computer processors, the overview content item for each of the determined search queries updated and each of the content items of the search query type created (col. 5, lines 16-20).  
As per claim 14, Chung further teaches wherein the method further comprises implementing, by one or more computer processors, the query management component as a target for search queries received from the client application (Fig. 1).  
Hind: col. 3, lines 1-13);  P201804299US01page 40 of 44forwarding, by one or more computer processors, the received first search query with the modification intention identifier by the search query management component to the search service for executing (Hind: Fig. 6, col. 3, lines 44-54); in response to the forwarding, receiving, by one or more computer processors, by the search query management component a set of one or more ranked content items of the search query type from the search service; selecting, by one or more computer processors, a top ranked content item of the search query type from the set of ranked content items of the search query type by the search query management component; in response to a detecting of the modification intention identifier of the received first search query by the search query management component, sending, by one or more computer processors, the selected top ranked content item of the search query type as a search result of the received first search query with the modification intention identifier to the client application for displaying on a user interface (Chung: para. 0032).  
As per claim 16, Hind further teaches wherein the search query management component is further configured for implementing user-defined search queries, wherein the implementing of a user-defined search query comprises: receiving, by one or more computer processors, by the search query management component a user-defined version of a content item of the search query type in the search index from the client application, wherein the user-defined version comprises a search query specification of 
As per claim 17, Hind further teaches wherein the content management system further uses the authoring service for the implementing of user-defined search queries (col. 7, lines 66-67, col. 8, lines 1-20).
As per claims 18 and 20, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claim 19 recites similar limitations as claim 2; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0167433 “Relevance of Search Results”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 10, 2022